Citation Nr: 0418357	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  90-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  The propriety of the initial 60 percent evaluation 
assigned for the service-connected rheumatoid arthritis of 
multiple joints.  

2.  The propriety of the initial 40 percent evaluation 
assigned for the service-connected arthritis of the cervical 
spine with radiculopathy, and the propriety of the 60 percent 
evaluation assigned, effective on November 23, 1999.  



WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to May 1956, 
from October 1956 to November 1964, and from March 1979 to 
January 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1989 decision by the RO that established 
service connection for rheumatoid arthritis of multiple 
joints and arthritis of the cervical spine with 
radiculopathy, effective on February 1, 1988, the day after 
the veteran's separation from service.  

The veteran thereafter perfected an appeal regarding the 
evaluations assigned for these disabilities.  A hearing was 
held at the RO in January 1990.  

In July 1991, the Board denied the claims for increased 
ratings for these disabilities, and the veteran appealed this 
matter to the United States Court of Appeals for Veterans 
Claims (then known as the United States Court of Veterans 
Appeals; hereinafter the Court).  

In the ensuing years, this case has been the subject of 
several appeals by the veteran to the Court, which has 
vacated the denials of the claims listed above and has 
remanded the case to the Board for further proceedings, most 
recently in March 2003.  

The Board notes that, during the course of the appeal, the 
RO, in a rating decision of April 2000, assigned an increased 
evaluation of 60 percent for the service-connected arthritis 
of the cervical spine, with radiculopathy, effective on 
November 23, 1999.  

In this regard, it is pointed out that, because the veteran 
has disagreed with the initial ratings assigned for the 
service-connected disabilities listed hereinabove, the Board 
has characterized the issues as involving the propriety of 
the initial evaluations assigned following the grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The Board determined in July 2003 that further development of 
the evidence was necessary, and remanded the veteran's case 
to the RO.  The case was returned to the Board in April 2004 
for appellate consideration.  

This matter is again being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required.  



REMAND

Subsequent to the Board's July 2003 remand and the issuance 
of a Supplemental Statement of the Case in December 2003, the 
veteran submitted a statement directly to the Board.  

In that statement, the veteran argued that his rheumatoid 
arthritis was manifested by at least 13 constitutional signs, 
to include synovitis, morning stiffness, carpal tunnel 
syndrome, ulnar nerve dysfunction, crepitation, chronic 
obstructive pulmonary disease, stomach pain, skin 
manifestations, echymoses, fatigue, Sjogren's syndrome, 
Raynaud's phenomenon and osteoarthritis.  

He indicated his belief that those 13 manifestations, 
associated with active joint involvement, were productive of 
total incapacitation.  The Board notes that a VA examination 
of the veteran's rheumatoid arthritis has not been carried 
out since March 1998.  The Board therefore concludes that a 
current examination is necessary, in light of the veteran's 
arguments, to determine the nature and extent of the 
veteran's rheumatoid arthritis.  

The veteran's cervical spine disability is currently 
evaluated pursuant to the criteria for intervertebral disc 
syndrome.  During the pendency of the veteran's appeal, the 
criteria for evaluating intervertebral disc syndrome were 
revised.  See 67 Fed. Reg. 56509-56516 (September 4, 2002).  
In addition, the criteria for evaluating disabilities of the 
spine were revised.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  

Although the new criteria were noted in the December 2003 
Statement of the Case, the Board notes that the medical 
evidence of record does not address the new criteria.  
Specifically, the most recent VA examination did not discuss 
the total duration of any incapacitating episodes of the 
veteran's low back disability.  

Moreover, the RO did not adequately address the possibility 
of an extraschedular rating for the veteran's cervical spine 
disability, as directed by the Board's July 2003 remand.  As 
full compliance with the remand directive was not 
accomplished, the case must again be remanded for the 
necessary information and development. Stegall v. West, 11 
Vet. App. 268 (1998).  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the veteran and request him to 
provide such evidence.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature and extent of the 
veteran's service-connected rheumatoid 
arthritis.  Such examination should 
address any residual disability from the 
rheumatoid arthritis.  The claims folder 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  All necessary tests 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, clinical findings, and comment 
on the functional limitation, if any, 
caused by the veteran's service- 
connected rheumatoid arthritis.  The 
examiner should specifically state 
whether the veteran has active rheumatoid 
arthritis.  The examiner should also 
identify all manifestations of the 
veteran's rheumatoid arthritis and note 
any disability which could reasonably 
associated with the veteran's service-
connected rheumatoid arthritis.  The 
examiner should specifically comment on 
the presence or absence of any objective 
manifestations demonstrating functional 
impairment due to pain attributable to 
the veteran's rheumatoid arthritis.  The 
examiner should specify the joints 
involved, and distinguish to the extent 
possible between any nonservice-connected 
degenerative arthritis and the veteran's 
service-connected rheumatoid arthritis.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain in all affected 
joints.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use of the affected joints should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should provide 
an opinion regarding whether the 
veteran's rheumatoid arthritis is 
productive of total incapacitation.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature and extent of the 
service-connected cervical spine 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected cervical 
spine disability.  The existence of any 
ankylosis of the cervical spine should 
also be identified.  If intervertebral 
disc syndrome is identified, the examiner 
should note the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All clinical manifestations of 
intervertebral disc syndrome should be 
described.  In reporting the results of 
range of motion testing in degrees, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  In evaluating the 
veteran's service-connected cervical spine 
disability, the RO should ensure that both 
the old and new diagnostic criteria are 
considered.  The RO should also specifically 
consider the dictates of 38 C.F.R. § 
3.321(b)(1) and (2).  The RO should also 
give consideration to the possibility of 
further staged ratings, pursuant to 
Fenderson v. West, 12 Vet.App. 119 (1999).  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
RO should issue a Supplemental Statement of 
the Case (SSOC) and afford the veteran an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



